Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2006/0174688 in view of Choi et al. US 2018/0006542

Regarding claim 1, Kang disclosed a linear vibration motor (Fig. 1) comprising: 
a bracket (117) having a center on which a coil (120) is seated (See the connection  of items 117, 160 and 170 of Fig. 2); 
a casing having a top opened (case 110) and a bottom closed (115), the casing being coupled to the bracket (117) at the top thereof and having an internal space formed therein; (Para. 0062)
a stator (130) disposed in the internal space of the casing to generate an electromagnetic force; (Para. 0071)

Kang do not clearly disclose a substrate seating part adapted to seat the casing thereon with the closed bottom thereof disposed on the substrate seating part; and 
a substrate, wherein the bracket is an acoustic diaphragm which is vibrated by the electromagnetic force and generates sound, and 
wherein the substrate has a first area adapted to locate one surface of the bracket thereon and a second area bent and extended from the first area along a side periphery of the casing.
However, Choi teach a substrate seating part (Fig. 7, item 101) adapted to seat the casing thereon with the closed bottom thereof disposed on the substrate seating part; (Para. 0045) and 
a substrate (200), 
wherein the bracket (Fig. 11, item 34) is an acoustic diaphragm (120) which is vibrated by the electromagnetic force and generates sound (Para. 0074-0075), and 
wherein the substrate (200) has a first area adapted to locate one surface of the bracket (Fig. 7, item 101) thereon and a second area bent and extended from the first area along a side periphery of the casing. Note: Choi discloses the claimed invention except for a second area of the substrate that is bent and extended from the first area along a side periphery of the casing.  It would have been an obvious matter of design choice to bend the second area of the substrate as claimed, since applicant has not disclosed that bending the second area of the substrate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s substrate design.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a substrated having a first area adapted to 

Regarding claim 2, Choi disclose the linear vibration motor according to claim 1, wherein the substrate (200) further comprises a third area Note: Choi discloses the claimed invention except for a second area of the substrate that is bent and extended from the first area along a side periphery of the casing.  It would have been an obvious matter of design choice to bend the second area of the substrate as claimed, since applicant has not disclosed that bending the second area of the substrate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s substrate design.

Regarding claim 3, Choi disclose the linear vibration motor according to claim 1, wherein: the stator comprises the coil for generating the electromagnetic and a coil yoke for amplifying the electromagnetic force and the oscillator comprises a magnet for generating vibrations, a weight disposed on the outer periphery of the magnet to amplify the vibrations, and a yoke disposed on the inner periphery of the weight in such a manner as to surround the magnet. (Para. 0014)

Regarding claim 4, Choi disclose the linear vibration motor according to claim 1, wherein the second area is formed along the outer periphery of the casing. Note: Choi discloses the claimed invention except for a second area of the substrate that is bent and extended from the first area along a side periphery of the casing.  It would have been an obvious matter of design choice to bend the second area of the substrate as claimed, since applicant has not disclosed that bending the second area of the substrate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s substrate design.

Regarding claim 5, Choi disclose the linear vibration motor according to claim 1, wherein the second area is formed along the inner periphery of the casing. Note: Choi discloses the claimed invention except for a second area of the substrate that is bent and extended from the first area along a side periphery of the casing.  It would have been an obvious matter of design choice to bend the second area of the substrate as claimed, since applicant has not disclosed that bending the second area of the substrate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s substrate design.

Regarding claim 6, Choi disclose the linear vibration motor according to claim 1, wherein the weight (item 160) has a shape of a ring, and a difference between an outer diameter and an inner diameter of the weight whose portion faces the second area is smaller than a difference between an outer diameter and an inner diameter of the weight whose portion does not face the second area. (Para. 0069)

Note: Choi discloses the claimed invention except for an opening through which the third area is located extendedly from the second area the casing.  It would have been an obvious matter of design choice to have an opening on the case as claimed, since applicant has not disclosed that opening on the case solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s substrate design.

Regarding claim 8, Choi disclose the linear vibration motor according to claim 1, wherein the substrate seating part and the casing are formed unitarily with each other. (See Fig. 1) Note: See the connection of the case 103 and the substrate 200 forming one unit.

Regarding claim 9, Choi disclose the linear vibration motor according to claim 1, wherein the substrate seating part comprises input terminals adapted to have power applied from the outside. (See Fig. 7, item 200) Note: the tip of substrate 200, is being interpreted as the input terminal.

Regarding claim 10, Choi disclose the linear vibration motor according to claim 1, further comprising: 
a damper disposed on top of the bracket, (Para. 0018)
wherein the damper (190) has a shape of a ring disposed along an edge periphery of the bracket. Note: Choi discloses the claimed invention except for the damper is ring shape.  It would have been an obvious matter of design choice to have a ring shape damper as claimed, since applicant has not disclosed that a ring shape damper solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s damper design.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a substrated having a first area adapted to locate one surface of the bracket thereon and a second area extended from the first area toward a side periphery of the casing to the device of Choi as per Hong, the motivation being that “it allows the components to be mount on a single board thereby saving space since all of the components are unified in a single location”

Regarding claim 11, Choi disclose the linear vibration motor according to claim 10, wherein the damper has a shape of the ring whose top is closed and whose middle portion is empty. Note: Choi discloses the claimed invention except for the damper is ring shape.  It would have been an obvious matter of design choice to have a ring shape damper as claimed, since applicant has not disclosed that a ring shape damper solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Choi’s damper design.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846